Citation Nr: 0117967	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for service-connected 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from March 5, 1941 to June 7, 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision that 
denied a claim for an increased (compensable) rating for 
malaria.  The Board notes that the veteran submitted a claim 
in January 2000, in which he claimed service connection for a 
fragmentation wound of the left shoulder.  It does not appear 
that the RO has taken action on such a claim.  As a result, 
this issue is referred to the RO for disposition.


REMAND

The veteran contends that he has complications-including 
spleen and liver damage-of his service-connected malaria, 
which warrant an increased disability rating.  

In March 1973 the RO granted service connection for malaria 
and assigned a noncompensable rating.  In a July 2000 rating 
decision, the RO continued that rating.  The provisions of 
38 C.F.R. § 4.88b (Diagnostic Code 6304) (2000) allow for a 
100 percent rating for the active disease of malaria.  
Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Following the active disease 
process, residuals such as liver or spleen damage are to be 
rated under the appropriate systems.  

The evidence of record includes a letter from a private 
treating physician received by the RO in January 2000.  
Therein, the physician opines that the veteran's 1994 liver 
failure from cirrhosis, accompanied by significant ascites, 
was secondary to malaria.  The physician suggested that the 
veteran's development of splenomegaly with hypersplenism, 
hepatomegaly, pancytopenia and gastrointestinal bleeding in 
1996 were also complications of malaria.  The physician also 
noted that the veteran 

had been treated from 1987 with Atabrine as necessary on a 
periodic basis for recurring symptoms of fever, chills, 
nausea, and right upper quadrant pain.

Additionally, the evidence includes a report of a March 2000 
VA examination and July 2000 addendum in which a VA examiner 
relates the veteran's history of chronic liver disease, 
gastrointestinal problems, hepatomegaly, splenomegaly, 
esophageal varices, gastrointestinal bleeding, pancytopenia 
secondary to esophageal varices, hypothyroidism, and 
gastroesophageal reflux.  The examiner also reported that the 
veteran had been hospitalized several times with symptoms of 
recurrent malaria.  The examiner opined that it was as likely 
as not that the veteran's problems could have been caused 
from his malaria.  The examiner noted that the veteran had 
multiple problems including the splenomegaly, hepatomegaly, 
liver cirrhosis, and hepatitis C and that it was very 
difficult to address the etiologies, but it was pointed out 
that malaria could cause splenomegaly and eventually 
hepatomegaly.  The examiner's opinion was to the effect that 
malaria could contribute to such problems.  

As noted above, Diagnostic Code 6304 specifically requires 
that residuals of malaria, such as liver or spleen damage be 
rated under the appropriate systems.  In this regard, the 
evidence strongly suggests that the veteran's malaria at 
least contributed to liver and spleen problems and their 
consequent residuals.  However, the effect of the RO's July 
2000 rating decision was to find that liver and spleen 
problems were neither caused or made worse by service-
connected malaria.  It appears that the RO found that there 
had been little recent evidence of malarial relapses which in 
turn suggested that there was no basis for saying that liver 
or spleen damage was related to malaria.  Given the 
uncontradicted medical opinions of record that the veteran 
likely experienced residuals of malaria in the form of liver 
and spleen problems, the Board finds that further evidentiary 
development is required so that any and all residuals of 
malaria can be rated appropriately.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in Veteran's law.  These 

changes are applicable to all claims filed on or after the 
date of Act, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  The Act requires that notice be provided to a 
claimant as to what is required for a claim to be successful, 
and may require multiple notices during the pendency of the 
adjudication process.  Holliday, at 289.  In the case of 
Holliday v. Principi, it was noted that the VA Secretary had 
not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Act itself.  Id.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
until such regulations were promulgated there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, at 289-290.  

Finally, the Board notes that, although the veteran asked for 
a hearing before a member of the Board when he submitted his 
substantive appeal, he later canceled his request.  
Nevertheless, in October 2000, he wrote the RO and expressed 
a desire to have his case heard before a RO hearing officer.  
The veteran's intent in this regard should be clarified, and 
any requested hearing scheduled.  

Accordingly,  the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Among the actions taken to 
ensure compliance with the new law, the 
RO should contact the veteran and ask 

about sources of recent treatment or 
evaluation.  The RO should assist the 
veteran in obtaining records of any such 
treatment or evaluation.  Additionally, 
D. L. Griffin, M.D., should be contacted 
and asked, with the veteran's consent, to 
provide all records of treatment since 
1987, especially any that show positive 
malaria smears and recurring treatment 
with Atabrine.  

2.  The veteran should be scheduled for a 
VA examination by a physician who has 
expertise dealing with cases such as the 
veteran's, especially the effects of 
malaria and Atabrine.  After reviewing 
the claims file, and examining the 
veteran, the examiner should provide an 
opinion as to the medical probabilities 
that any present disorder was either 
caused or made worse by service-connected 
malaria, or treatment therefor.  In 
arriving at an opinion, the examiner 
should consider the opinions already of 
record and should address specifically 
the impact of the veteran's diagnosis for 
hepatitis C.  The examiner should also 
indicate whether the veteran experiences 
cirrhosis of the liver with dilation of 
superficial abdominal veins, chronic 
dyspepsia, slight loss of weight or 
impairment of health; or definite 
enlargement of the liver with abdominal 
distention due to early ascites and with 
muscle wasting and loss of strength; or 
ascites that require infrequent tapping, 
or recurrent hemorrhage from esophageal 
varices, aggravated symptoms and impaired 
health; or aggravated symptoms 
necessitating frequent tapping.  The 
examiner should also describe in detail 
any residual effect of spleen damage.  
Finally, the examiner should comment on 
the effect of disability caused or made 

worse by malaria or treatment therefor on 
the veteran's employability, without 
regard to advancing age.

3.  The RO should ensure that the 
requested opinion evidence complies with 
this remand.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action.

4.  The RO should clarify the veteran's 
desire for a hearing before a hearing 
officer as suggested by his October 2000 
correspondence.  If the veteran still 
desires such a hearing, action should be 
taken to schedule the hearing as 
expeditiously as possible.  

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and appear at any 
requested hearing, the claims folder should be returned to 
this Board for further appellate review.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).



